EXAMINER’S COMMENT

Double Patenting / Terminal Disclaimer
In the previous Office action, claims 1-23 were rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,853,889.   Subsequently, Applicant filed a Terminal Disclaimer to obviate the double patenting rejection over the ‘889 patent, which was approved on 11/05/2021.    Accordingly, the double patenting rejection has been withdrawn and the claims are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter et al., US 9,454,785 B1 (User interfaces for holistic, data-driven investigation of bad actor behavior based on clustering and scoring of related data, e.g., risky trade investigation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
1/10/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649